


Exhibit 10.2




SKYWORKS SOLUTIONS, INC.
NONSTATUTORY STOCK OPTION AGREEMENT
GRANTED UNDER 2015 LONG-TERM INCENTIVE PLAN
AGREEMENT made this [__] day of [_ , 20[ ]] (the “Grant Date”), between Skyworks
Solutions, Inc., a Delaware corporation (the “Company”), and [_ ] (the
“Participant”).
For good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:
1.
Grant of Option.

This stock option agreement (the “Agreement”) evidences the grant by the Company
on the Grant Date to the Participant of an option to purchase, in whole or in
part, a total of [_ ] shares (the “Shares”) of common stock, $.25 par value per
share, of the Company (“Common Stock”) at [_ ] per Share, subject to the terms
and conditions set forth in this Agreement and in the Company’s 2015 Long-Term
Incentive Plan (the “Plan”). Unless earlier terminated, this option shall expire
at 5:00 p.m., Eastern Time, on [_ ] (the “Final Exercise Date”). The Participant
agrees that the option shall be subject to the vesting provisions set forth in
Section 2 of this Agreement and the restrictions on transfer set forth in
Section 5 of this Agreement.
It is intended that the option evidenced by this Agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this Agreement, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2.
Vesting Schedule.

This option will become exercisable (“vest”) as to [_________________________],
provided the Participant continues to provide active service to the Company
and/or its subsidiaries and affiliates on each vesting date.
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.
3.
Exercise of Option.

(a)Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, or by any other form of notice (including electronic
notice) that has been approved by the Company, and received by the Company at
its principal office or by a person designated by the Company, accompanied by
this Agreement, and payment in full in the manner provided in the Plan. The
Participant may purchase less than the number of Shares covered hereby, provided
that no partial exercise of this option may be for any fractional share.




--------------------------------------------------------------------------------




(b)Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any other entity the employees, officers,
consultants, or advisors of which are eligible to receive option grants under
the Plan (an “Eligible Participant”).
4.Withholding.
No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state, local or foreign taxes of any
kind required by law to be withheld in respect of this option.
5.
Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
6.
Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement. Capitalized terms not
otherwise defined in this Agreement shall have the meaning set forth in the
Plan.
7.
Miscellaneous.

(a)No Advice Regarding Grant. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan. The Participant acknowledges and agrees that he or she is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.
(b)No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the option pursuant to Section 2 hereof is earned only by continuing
service as an Eligible Participant at the will of the Company. The Participant
further acknowledges and agrees that the transactions contemplated hereunder and
the vesting schedule set forth herein do not constitute an express or implied
promise of continued engagement as an employee or consultant for the vesting
period, for any period, or at all.
(c)Invention/Secrecy. The Participant agrees that he or she will promptly
disclose to the Company any invention or discovery, whether or not patentable
(hereafter termed “invention” or “inventions”) that he or she makes or
conceives, or first actually reduces to practice, solely or jointly with others,
during the Participant’s service, and which at the time of disclosure to the
Company or at the time of making or conceiving, or first actually reducing to
practice (a) results from or is related to any assignments given to or assumed
by the Participant, or (b) is subject to any contractual obligation of the
Company to a third party, or (c) utilized the time, equipment, supplies,
facilities, or trade secret information of the Company, or (d) pertains to any
actual or anticipated Company work, product, research, business activity, or any
logical extension thereof, and the Participant will assign and does hereby
assign to the Company the Participant’s entire right, title and interest
(domestic and foreign and including all rights under the International
Convention for the Protection of Industrial Property) in all such inventions,
subject to the requirements of law, and without further compensation or award of
any kind to the Participant from the Company, or any customer; and that if
during the period of the Participant’s service, the Participant has access to
any confidential or proprietary information, technical or otherwise, that
belongs to the Company, its customers, subcontractors and any other individuals
or companies having any kind of association or relationship with the Company,
the Participant will not, except as required by the Participant’s duties as an
employee or consultant of the Company, use or




--------------------------------------------------------------------------------




disclose or authorize anyone else to use or disclose, any such information,
either during the Participant’s service or thereafter for so long as such
information is not publicly or generally known. Anything possessed by the
Participant that discloses or embodies such information will be delivered to the
Company prior to the Participant’s leaving its service. The Participant agrees
not to disclose information concerning the work-in-progress at the Company to
anyone not authorized to receive it. Confidential or proprietary information
includes but is not limited to customer lists, employee lists, internal Company
telephone, electronic, and other employee contact information, the Company’s
methods of doing business including business plans and strategies, pricing plans
and strategies; the Company’s products and services including inventions and
ideas, technical data, designs, know-how and negative know-how, software
programs, projects, contemplated projects, research and any other information
that is not generally known to competitors or to the general public.
(d)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(e)Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
(f)Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company and the Participant and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 5 of this Agreement.
(g)Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 7.
(h)Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.
(i)Governing Law. This Agreement and any disputes hereunder shall be governed by
and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of Delaware or any other jurisdiction) that would cause the application
of laws of any jurisdiction other than those of Delaware.
(j)Non-Solicitation. The Participant agrees that while employed by, or in the
service of, the Company and for one year thereafter, he or she will not, either
directly or through others, raid, solicit, or attempt to solicit any employee of
the Company to terminate his or her relationship with the Company in order to
become an employee to or for any other person or entity. Participant further
agrees that he or she will not disrupt or interfere or attempt to disrupt or
interfere with the Company’s relationships with such employees. Participant also
agrees that in addition to any damages that may be recovered, the prevailing
party in any legal action to enforce this Agreement shall be entitled to recover
its costs and attorneys’ fees from the other party.
(k)Participant’s Acknowledgments. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; and (iv) is fully
aware of the legal and binding effect of this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.






--------------------------------------------------------------------------------




Skyworks Solutions, Inc.
                                                              
By:
Title:


Participant (Signature):____________________
Print Name ______________________________


Address:


________________________________________


________________________________________


________________________________________








